


109 HR 5932 IH: Farm Risk Management Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5932
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Everett (for
			 himself, Mr. Bonner, and
			 Mr. Rogers of Alabama) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  agricultural producers to establish and contribute to tax-exempt farm risk
		  management accounts in lieu of obtaining federally subsidized crop insurance or
		  noninsured crop assistance, to provide for contributions to such accounts by
		  the Secretary of Agriculture, to specify the situations in which amounts may be
		  paid to producers from such accounts, and to limit the total amount of such
		  distributions to a producer during a taxable year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Risk Management Act of
			 2006.
		2.Farm risk
			 management accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Farm risk
				management accounts
						(a)Deduction
				allowedIn the case of a qualified farmer, there shall be allowed
				as a deduction for the taxable year an amount equal to the aggregate amount
				paid in cash during such taxable year by or on behalf of such individual to a
				farm risk management account of such individual.
						(b)Minimum
				contribution requirementA deduction shall not be allowed under
				subsection (a) for the taxable year with respect to an individual if, during
				such taxable year, the aggregate amount contributed by such individual to farm
				risk management accounts of the individual is not equal to at least 2 percent
				of the individual’s 3-year average of income derived from farming or
				ranching.
						(c)Account balance
				limitationA deduction shall not be allowed under subsection (a)
				with respect to any portion of a contribution to a farm risk management account
				of an individual if such contribution would result in the sum of the balances
				in all such accounts of such individual to exceed 150 percent of the
				individual’s 3-year average of income derived from farming or ranching.
						(d)Qualified
				farmerFor purposes of this section, the term qualified
				farmer means, with respect to any taxable year, any individual who,
				during such year—
							(1)was engaged in the
				trade or business of farming or ranching,
							(2)has in effect an
				agreement with the Secretary of Agriculture to accept contributions under this
				section in lieu of—
								(A)receiving, after the transition period of
				the individual referred to in subsection (g)(2), any Federal subsidy toward the
				premium of any crop insurance policy, or
								(B)obtaining
				noninsured crop assistance under section 196 of the Agricultural Market
				Transition Act (7 U.S.C. 7333), and
								(3)does not have any federally subsidized crop
				insurance policy after the transition period of the individual referred to in
				subsection (g)(2).
							(e)Farm risk
				management accountFor purposes of this section—
							(1)In
				generalThe term farm risk management account means
				a trust created or organized in the United States as a farm risk management
				account exclusively for the purpose of making qualified distributions, but only
				if the written governing instrument creating the trust meets the following
				requirements:
								(A)No contribution
				will be accepted unless it is in cash.
								(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which such person will
				administer the trust will be consistent with the requirements of this
				section.
								(C)The assets of the
				trust will be invested in securities issued by the United States Treasury or in
				such other low-risk interest-bearing securities as are approved by the
				Secretary.
								(D)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)The interest of an
				individual in the balance in his account is nonforfeitable.
								(2)Qualified
				distributionThe term qualified distribution means
				any amount paid from a farm risk management account to the account beneficiary
				to the extent that such amount when added to all other amounts paid from such
				accounts to such beneficiary during the taxable year (other than rollover
				contributions) does not exceed the excess (if any) of—
								(A)80 percent of such
				beneficiary’s 3-year average of income derived from farming or ranching,
				over
								(B)such beneficiary’s
				gross income derived from farming or ranching for the taxable year.
								(3)3-year average
				of income derived from farming or ranchingThe term 3-year
				average of income derived from farming or ranching means, with respect
				to any individual—
								(A)the sum of the
				individual’s gross income derived from farming or ranching for the taxable year
				and the 2 preceding taxable years, divided by
								(B)the number of
				taxable years taken into account under clause (i) during which such individual
				was engaged in the trade or business of farming or ranching.
								(4)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the farm risk management account was
				established.
							(5)Special
				rules
								(A)Federal
				contributionsFor purposes of this title, any amount paid to a
				farm risk management account by the Secretary of Agriculture under subsection
				(g) shall be included in the account beneficiary’s gross income in the taxable
				year for which the amount was contributed, whether or not a deduction for such
				payment is allowable under this section to the beneficiary.
								(B)Other
				rulesRules similar to the following rules shall apply for
				purposes of this section:
									(i)Section 219(d)(2)
				(relating to no deduction for rollovers).
									(ii)Section 219(f)(3)
				(relating to time when contributions deemed made).
									(iii)Section 408(g)
				(relating to community property laws).
									(iv)Section 408(h)
				(relating to custodial accounts).
									(f)Tax treatment of
				accounts
							(1)In
				generalA farm risk management account is exempt from taxation
				under this subtitle unless such account has ceased to be a farm risk management
				account. Notwithstanding the preceding sentence, any such account is subject to
				the taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable, etc. organizations).
							(2)Termination of
				accountsIf the account beneficiary ceases to engage in the trade
				or business of farming or ranching, such trade or business becomes covered
				under any crop insurance policy for which a premium subsidy is paid by the
				Secretary of Agriculture, or the account beneficiary seeks noninsured crop
				assistance under section 196 of the Agricultural Market Transition Act (7
				U.S.C. 7333)—
								(A)all farm risk
				management accounts of such individual shall cease to be such accounts,
				and
								(B)the balance of all
				such accounts shall be treated as—
									(i)distributed to
				such individual, and
									(ii)not paid in a
				qualified distribution.
									(g)Federal
				contribution to accounts
							(1)Contributions
				requiredUsing amounts in the
				insurance fund established under section 516(c) of the Federal Crop Insurance
				Act (7 U.S.C. 1516(c)), the Secretary of Agriculture shall match the
				contributions made for a taxable year to farm risk management accounts of an
				individual who has entered into the agreement with the Secretary required by
				subsection (d)(2) in an aggregate amount equal to 2 percent of the individual’s
				3-year average of income derived from farming or ranching.
							(2)Transitional
				periodNotwithstanding
				paragraph (1), during the first 3 taxable years for which the Secretary of
				Agriculture makes contributions under such paragraph to farm risk management
				accounts of an individual, the amount contributed by the Secretary may not
				exceed—
								(A)for the first
				taxable year, 25 percent of the amount the Secretary would otherwise contribute
				under paragraph (1) for that taxable year,
								(B)for the second
				taxable year, 50 percent of the amount the Secretary would otherwise contribute
				under paragraph (1) for that taxable year, and
								(C)for the third taxable year, 75 percent of
				the amount the Secretary would otherwise contribute under paragraph (1) for
				that taxable year.
								(3)Crop insurance
				coverageDuring the
				transition period referred to in paragraph (2) for an individual receiving
				contributions under this subsection, the individual shall procure, as a
				condition of receiving the contributions, at least catastrophic risk protection
				provided under section 508(b) of the Federal Crop Insurance Act (7 U.S.C.
				1508(b)). During this period, the individual would be covered with any claim at
				the same level of coverage purchased, but subject to the condition that any
				claim would first use amounts in the farm risk management accounts of an
				individual before conventional crop insurance would make any payment, if
				necessary.
							(h)Tax treatment of
				distributions
							(1)In
				generalAny amount paid or distributed out of a farm risk
				management account (other than a rollover contribution described in paragraph
				(4)) shall be included in gross income.
							(2)Additional tax
				on non-qualified distributions
								(A)In
				generalThe tax imposed by this chapter on the account
				beneficiary for any taxable year in which there is a payment or distribution
				from a farm risk management account of such beneficiary which is not a
				qualified distribution shall be increased by 15 percent of the amount of such
				payment or distribution which is not a qualified distribution.
								(B)Exception for
				disability or deathSubparagraph (A) shall not apply if the
				payment or distribution is made after the account beneficiary becomes disabled
				within the meaning of section 72(m)(7) or dies.
								(3)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to a farm risk management account of an individual, paragraph (2) shall
				not apply to distributions from the farm risk management accounts of such
				individual (to the extent such distributions do not exceed the aggregate excess
				contributions to all such accounts of such individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual's return for such
				taxable year, and
									(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution) which is not deductible under this section.
								(4)Rollover
				contributionAn amount is described in this paragraph as a
				rollover contribution if it meets the requirements of subparagraphs (A) and
				(B).
								(A)In
				generalFor purposes of this section, any amount paid or
				distributed from a farm risk management account to the account beneficiary
				shall be treated as a qualified distribution to the extent the amount received
				is paid into a farm risk management account for the benefit of such beneficiary
				not later than the 60th day after the day on which the beneficiary receives the
				payment or distribution.
								(B)
				LimitationThis paragraph shall not apply to any amount described
				in subparagraph (A) received by an individual from a farm risk management
				account if, at any time during the 1-year period ending on the day of such
				receipt, such individual received any other amount described in subparagraph
				(A) from a farm risk management account which was not included in the
				individual's gross income because of the application of this paragraph.
								(5)Transfer of
				account incident to divorceThe transfer of an individual's
				interest in a farm risk management account to an individual's spouse or former
				spouse under a divorce or separation instrument described in subparagraph (A)
				of section 71(b)(2) shall not be considered a taxable transfer made by such
				individual notwithstanding any other provision of this subtitle, and such
				interest shall, after such transfer, be treated as a farm risk management
				account with respect to which such spouse is the account beneficiary.
							(6)Treatment after
				death of account beneficiary
								(A) Treatment if
				designated beneficiary is spouseIf the account beneficiary’s
				surviving spouse acquires such beneficiary’s interest in a farm risk management
				account by reason of being the designated beneficiary of such account at the
				death of the account beneficiary, such farm risk management account shall be
				treated as if the spouse were the account beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a farm risk
				management account in a case to which subparagraph (A) does not apply—
										(I)such account shall
				cease to be a farm risk management account as of the date of death, and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				included if such person is not the estate of such beneficiary, in such person’s
				gross income for the taxable year which includes such date, or if such person
				is the estate of such beneficiary, in such beneficiary’s gross income for the
				last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the decedent’s spouse)
				with respect to amounts included in gross income under clause (i) by such
				person.
									(i)ReportsThe
				Secretary may require the trustee of a farm risk management account to make
				such reports regarding such account to the Secretary and to the account
				beneficiary with respect to contributions, distributions, and such other
				matters as the Secretary determines appropriate. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be required by the
				Secretary.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (20) the following new paragraph:
				
					(21)Farm risk
				management accountsThe deduction allowed by section
				224.
					.
			(c)Tax on excess
			 contributionsSection 4973 of such Code (relating to tax on
			 excess contributions to certain tax-favored accounts and annuities) is
			 amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a farm risk
				management account (within the meaning of section
				224(e)),
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to farm risk management accountsFor purposes of
				this section, in the case of farm risk management accounts (within the meaning
				of section 224(e)), the term excess contribution means the sum
				of—
							(1)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions described in section 224(h)(4)) which is not allowable as a
				deduction under section 224 for such year, and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 224(h)(2), and
								(B)the excess (if
				any) of—
									(i)the maximum amount
				allowable as a deduction under section 224(c) for the taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				farm risk management account in a distribution to which section 224(h)(3)
				applies shall be treated as an amount not
				contributed..
				(d)Tax on
			 prohibited transactions
				(1)Section 4975(c) of
			 such Code (relating to tax on prohibited transactions) is amended by adding at
			 the end the following new paragraph:
					
						(7)Special rule for
				farm risk management accountsAn individual for whose benefit a
				farm risk management account (within the meaning of section 224(e)) is
				established shall be exempt from the tax imposed by this section with respect
				to any transaction concerning such account (which would otherwise be taxable
				under this section) if, with respect to such transaction, the account ceases to
				be a farm risk management account by reason of the application of section
				224(f)(2) to such
				account.
						.
				(2)Section 4975(e)(1)
			 of such Code is amended by redesignating subparagraphs (F) and (G) as
			 subparagraphs (G) and (H), respectively, and by inserting after subparagraph
			 (E) the following new subparagraph:
					
						(F)a farm risk
				management account described in section
				224(e),
						.
				(e)Failure to
			 provide reports on farm risk management accountsSection
			 6693(a)(2) of such Code (relating to reports) is amended by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively, and by
			 inserting after subparagraph (C) the following new subparagraph:
				
					(D)section 224(i)
				(relating to farm risk management
				accounts),
					.
			(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following:
				
					
						Sec. 224. Farm risk management
				accounts.
						Sec. 225. Cross
				reference.
					
					.
			(g)Conforming
			 amendments to federal crop insurance act
				(1)Payment of
			 portion of premium by federal crop insurance corporationSection 508(e) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following
			 new paragraph:
					
						(6)Transition to
				farm risk management accountsIf a producer enters into an agreement
				under section 224 of the Internal Revenue Code of 1986 to forgo any Federal
				subsidy toward the premium of any crop insurance policy in exchange for
				contributions by the Secretary to a farm risk management account of the
				producer, then, in connection with the purchase of any crop insurance policy
				during the first 3 taxable years for which the Secretary makes contributions
				under subsection (g) of such section to a farm risk management account of the
				producer, the amount of the premium to be paid by the Corporation under this
				subsection shall be equal to—
							(A)for the first taxable year, 75 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this subsection;
							(B)for the second taxable year, 50 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this subsection; and
							(C)for the third taxable year, 25 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this
				subsection.
							.
				(2)Funding
			 sourceSection 516(b) of such Act (7 U.S.C. 1516(b)) is amended
			 by adding at the end the following new paragraph:
					
						(3)Contributions to
				farm risk management accountsThe Secretary shall use the insurance fund
				established under subsection (c) to make required contributions to farm risk
				management accounts established under section 224 of the Internal Revenue Code
				of
				1986.
						.
				(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
